Citation Nr: 1824362	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-20 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to compensation for a right eye disability pursuant to 38 U.S.C. § 1151 for a surgery completed by VA in March 2011.

2. Entitlement to compensation for a jaw disability pursuant to 38 U.S.C. § 1151 for a surgery completed by VA in March 2011.

3. Entitlement to compensation for migraines pursuant to 38 U.S.C. § 1151 for a surgery completed by VA in March 2011.

4. Entitlement to compensation for nerve damage seventh cranial nerve pursuant to 38 U.S.C. § 1151 for a surgery completed by VA in March 2011.

5. Entitlement to a compensable rating for a general ear condition with cholesteatoma.  




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to January 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2017, the Veteran appeared at a Travel Board hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the record.  In February 2018, the Veteran was informed that the VLJ who conducted the November 2017 hearing was no longer with the Board.  The Veteran was offered a hearing with a VLJ who would decide his appeal, but the Veteran declined.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A. 38 U.S.C. § 1151 Claims

Compensation under the provisions of 38 U.S.C. § 1151 is warranted where disability or death was caused by hospital care, medical or surgical treatment, or examination furnished by VA, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C. § 1151.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, that VA furnished the medical treatment without the veteran's informed consent.  Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).

The Veteran seeks compensation under 38 U.S.C. § 1151 for additional disabilities incurred as a result of a VA surgery for placement of a Bone Anchored Hearing Aid (BAHA) Implant in March 2011.  Specifically, he claims that following the March 2011 surgery at Nashville VAMC he experienced migraines, temple pain, jaw pain, and the loss of use of his right eye.  He also noted symptoms of numbness and tenderness to the right side of his face.  See May 2012 Statement in Support.  The Veteran has consistently complained of headaches, numbness to the head, and visual problems since the March 2011 BAHA surgery.  See, e.g., March 2011, August 2011, and September 2011 VA treatment notes and May 2012 Statement in Support.  Additionally, there is an indication that an ear surgery can cause damage to cranial nerves.  See, e.g., March 1998 VA treatment note.  

As this case involves controversy due to allegations of fault on the part of VA in the provision of treatment, the Board has determined that an opinion from an independent medical expert (IME) is needed to resolve the § 1151 issues.  38 C.F.R. § 20.901(d); see November 2017 Board Hearing Tr. at 11-12.  However, further development of the record is needed before the Board can request such an opinion.  Specifically, the record reflects that the Veteran signed an informed consent for the March 2011 surgery.  Although part of this informed consent has been included in the Veteran's VA treatment records, the record indicates that the full informed consent can be accessed through Vista Imaging.  The full informed consent has not been associated with the claims file and what is of record does not clearly reflect the entirety of what the Veteran was told about the surgery, particularly the potential risks.  Additionally, VA treatment records from the date of the surgery reflect that records regarding the surgery are included in Vista Imaging.  As these records could be pertinent to the § 1151 claims, they must be obtained on remand.
  
B. Increased Rating Claim 

The Veteran was afforded a VA examination for his right ear condition with cholesteatoma in July 2012.  The Veteran's representative contends that the Veteran's service-connected right ear disability has increased in severity since the July 2012 examination and requested a new examination.  See November 2017 Board Hearing Tr.   The Board finds that a new VA examination is necessary as there is an indication of worsening of the disability since the most recent examination.  The Board notes that the Veteran does not feel comfortable undergoing a VA examination at the Nashville VAMC because that is where his BAHA surgery occurred.  See November 2017 Board Hearing Transcript.  As such, the VA examination should not be scheduled at the Nashville VAMC.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file VA treatment records from April 2014 to the present.  Additionally, obtain any records from the March 2011 BAHA surgery, including any contained in Vista Imaging.  These records should include all treatment records leading up to the March 2011 surgery, any pre-surgery consultation reports, informed consent forms, and complete records of the surgery, including all progress notes, nurses' notes, and consultation reports.

2. After completing the development requested in (1), provide the Veteran an appropriate VA examination(s) to determine the current nature and severity of his service-connected general right ear condition with cholesteatoma.  The examination should be scheduled at a VAMC other than the Nashville VAMC.  The electronic claims file must be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  Any appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.  

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied in whole or in part, provide the Veteran and his representative with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order, including to allow the Board to obtain an IME opinion on the § 1151 issues, if still needed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


